DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. The Action is responsive to the Applicant’s Remarks, Amendments and arguments filed May 27, 2021.
3. Claims 20-38 are pending and rejected, and claims 20, 29 and 38 are independent. 
Response to Arguments
4. Applicant's arguments filed May 27, 2021 have been fully considered, for the Examiner’s responses, please refer to discussions below:
4.1. Applicant’s terminal disclaimer filed and approved May 27, 2021, accordingly, the Non-Statutory Double Patenting rejection is respectfully withdrawn.
4.2. Concerning the Applicant’s assessment on the reference issued to Cherveny for collecting data for a geographical database.  Cherveny is dedicated to a navigation system navigating an assignment area allowing a researcher researching the area.  While researching the area, the research added and modified database records and the researching actually involving searching geographic database(s) (col. 2, lines 20-21).  The in-vehicle navigation system may 
The Applicant argued that “Cherveny fails to teach or suggest determining, at the portable electronic device, a search area based on the pointing direction of the portable electronic device, or displaying, at the portable electronic device, one or more records from the plurality of database records, wherein the one or more records have geographic coordinates located within the search area, as set forth in amended independent claim 20”, the Examiner respectfully clarified the rejections made to the claim (20) on the same grounds as previously set forth, and the Examiner further respectfully submits that,
The heading determining system periodically determines heading of the vehicle and the in-vehicle portable electronic device that teaches the pointing direction of the device. Further, while researching an assignment area as a [global] area, the navigation system researches a portion within the area as a new area the system navigating (Fig. 13) and updating the display of addresses within the region. As the Figure 14 depicted, the geographic coordinates were also displayed for the regions while the navigation system “continuously determining instantaneous geographic coordinates of positions of said vehicle while traveling along said roads” (claim 28, for example). As the geographic data (coordinates, 
The Application seemed being dedicated to improving efficiency of sorting and displaying phone numbers, directions or other information that is associated with a geographical location via sorting and ceasing display of records, however, in light of the extremely brief of a few pages of specification, the Examiner respectfully interprets the claim text broadly, yet believed reasonably. Therefore, it is believed Cherveny fully discloses the subject matters as recited in claim 20.
As per claims 23, 28, 32, and 37, the claims depend upon claims 20 and 29, directly or indirectly, respectively, Cherveny is deficient on teaching respective additional subject matters that further qualifies the subject matters of the independent claims.  Accordingly, Cherveny, Hsu, and Dexter (and Hermann) references were imported to cure respective deficiency.
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.1. Claims 20, 22, 24-27, 29, 31, 33-36 and 38 are rejected under 35 U.S.C. § 103 as being Anticipated by
Cherveny et al.: "METHOD AND SYSTEM USING VOICE COMMANDS FOR COLLECTING DATA FOR A GEOGRAPHIC DATABASE", (U.S. Patent US 6401068 B1, filed June 17, 1999 and issued June 4, 2002, hereafter "Cherveny”).

As per claim 20, Cherveny teaches a method of sorting and displaying data on a portable electronic device, the method comprising:
obtaining, at the portable electronic device, a plurality of database records satisfying a search request (See Fig. 4, Abstract, col. 1, lines 11-12, col. 6, lines 47-50 and 60-61, and col. 11, lines 31-33, in an in-vehicle navigation system, a data collection system comprises of coupled standalone position and heading the geographic database is used in in-vehicle navigation system (and personal computers, networked computing platform and internet), the data collection system is used by a researcher to collect, add or modify the geographic database. Here the data collection system is interpreted the electronic device as such and as above, the device obtains database records satisfying a search request via researching of the database);
determining a pointing direction of the portable electronic device (See col. 6, lines 30-31, the heading determining system 232 determines the heading of the vehicle and, accordingly, the portable electronic device because the device is part of the in-vehicle navigation system);
determining, at the portable electronic device, a search area based on the pointing direction of the portable electronic device (See col. 7, lines 59-61 and 31-34, the vehicle 304 travels on a series of heading along the road 300 determined by the heading determining system 232 and a researcher travels in a vehicle along roads in the assignment area. It is interpreted the device determining the area in the assignment area based on the pointing direction as heading along the road among the roads in the assignment area);
displaying, at the portable electronic device, one or more records from the plurality of database records (See col. 12, lines 49-52, the display 392 are positions at which the position determining system 230 determined the vehicle to be as it traveled along roads in the assignment area.), 
wherein the one or more records have geographic coordinates located within the search area (See Fig. 14, col. 13, lines 43-44 and 55-56, using the display 410, the researcher can identify intersections at the positions labeled and The coordinates of the nodes may be added automatically from the position of the pointing device.); and
in response to determining a new pointing direction of the portable electronic device, displaying one or more updated records at the portable electronic device based on the new pointing direction (See col. 6, lines 17-21 and col. 13, lines 1-2 and 43-47, alternatively, the position determining system 230 may determine the position of the vehicle less frequently, e.g., every 2 seconds, every 5 seconds, etc., or more frequently, such as every 0.5 seconds or every 0.1 seconds, or even more frequently. Each location data may be defined by geographic coordinates, i.e., latitude and longitude, and optionally altitude; and a display 398 rendered by the database updating program, and using the display 410, the researcher can identify intersections at the positions labeled "D" and "F." Using a routine in the database updating program 390, the geographic coordinates of the positions of the intersections can be determined).


determining the updated one or more updated records (See col. 6, lines 17-19, 30-31, 36-38 and 47-50, the position determining system 230 and the heading determining systems determine the position and heading of the vehicle periodically, respectively, and provide their outputs to the data collection system. The periodically provided position and heading outputs teaches updated records), 
wherein the one or more updated records have geographic coordinates located within a new search area (See col. 6, lines 30-31, Each location data may be defined by geographic coordinates, i.e., latitude and longitude, and optionally altitude.), 
wherein the new search area is based on the new pointing direction (See col. 7, lines 59-61 and 31-34, the vehicle 304 travels on a series of heading along the road 300 determined by the heading determining system 232 and a researcher travels in a vehicle along roads in the assignment area. It is interpreted the device determining the area in the assignment area based on the pointing direction as heading along the road among the roads in the assignment area).

As per claim 24, Cherveny teaches the method as claimed in claim 22, heading along the road 300 determined by the heading determining system 232 and a researcher travels in a vehicle along roads in the assignment area. It is interpreted the device determining the area in the assignment area based on the pointing direction as heading along the road among the roads in the assignment area. The determining area in the assignment area teaches the new area).

As per claim 25, Cherveny teaches the method as claimed in claim 20, further comprising receiving continuous updates of the pointing direction (See col. 6, lines 17-19, 30-31, 36-38 and 47-50, the position determining system 230 and the heading determining systems determine the position and heading of the vehicle periodically, respectively, and provide their outputs to the data collection system. The periodically provided position and heading outputs teaches updated records).

As per claim 26, Cherveny teaches the method as claimed in claim 20, wherein said pointing direction and the new pointing direction are a pointing 

As per claim 27, Cherveny teaches the method as claimed in claim 20, wherein obtaining the plurality of database records satisfying a search request comprises:
sending the search request to a server to cause the server to perform a search in a database on said server based on search criteria defined in the search request (See col. 12, lines 7-10, the database updating program 390 may request the main computer 116 to provide copies of some of the data records in the primary version of the geographic database 100 for use by the geographic database updating program 390. The main computer reads on the server); and


As per claims 29, 31 and 33-36, the claims recite a portable electronic device comprising magnetic sensor hardware to determine a pointing direction of said portable electronic device (See Cherveny: col. 2, lines 24-27, a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area); and a processor (See Cherveny: Fig. 4, a personal computer comprising a processor by inheritance) to perform the steps of the methods as recited in the claims 20, 22 and 24-27, respectively and as rejected under 35 U.S.C. $ 102 as being anticipated by Cherveny above. 
Therefore, claims 29, 31 and 33-36 are rejected along the same rationale that rejected claims 20, 22 and 24-27.

As per claim 38, the claim recites a non-transitory computer-readable 
Therefore, claim 38 is rejected along the same rationale that rejected claim 20.

Claim Rejections - 35 USC § 103
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.1. Claims 21 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over
Cherveny, as applied to claims 20, 22, 24-27, 29, 31, 33-36 and 38 above, and in view of
Hermann et al.: "PORTABLE ELECTRONIC DEVICE UPDATED VIA BROADCAST CHANNEL", (U.S. Patent 6,904,567 B1, filed September 12, 2000 and ISSUED June 7, 2005, hereafter "Hermann”).

As per claim 21, Cherveny does not explicitly teach the method as claimed in claim 20, wherein displaying the one or more updated records comprises ceasing to displaying the one or more records.
However, Hermann teaches the method as claimed in claim 20, wherein displaying the one or more updated records comprises ceasing to displaying the one or more records (See col. 5, lines 12-15 and 23-24, a digital audio transmitter and decodes the received digital signal for use by the CPU to update electronic data stored at said storage medium with said digital signal information, and a display processing means for selectively displaying updated records. Here selectively displaying some updated records suggests ceasing to display records not being selected).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hermann's teaching with Cherveny reference because Hermann is dedicated to updating a portable device that receives content via a broadcast channel, Cherveny is dedicated to a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area, and the combined teaching would have enabled Cherveny to enhance records display by displaying 

As per claim 30, the claim recites a as claimed in claim 29, and being further qualified as recited in the claim 21 and as rejected under 35 U.S.C. $ 103(a) as being unpatentable over Cherveny in view of Hermann above. 
Therefore, claim 30 is rejected along the same rationale that rejected claim 21.

6.2. Claims 23 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over
Cherveny, as applied to claims 20, 22, 24-27, 29, 31, 33-36 and 38 above, and in view of
Hsu et al.: "MOBILE PHONE ENHANCED CELL COVERAGE DETERMINING METHOD AND SYSTEM FOR SAME", (U.S. Application Publication US 20030017829 A1, filed August 15, 2001 and published January 23, 2003, hereafter "Hsu”).

As per claim 23, Cherveny does not explicitly teach the method as claimed in claim 22, wherein said search area and the new search area are sectors of a circle that is defined by a search radius.
On the other hand, as an analogous art on determining locations on a 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hsu's teaching with Cherveny reference because Hsu is dedicated to more precisely locating a mobile terminal in a time-division multiple access mobile communication system, Cherveny is dedicated to a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area, 

As per claim 32, the claim recites a portable electronic device as claimed in claim 31 being further qualified as recited in the claim 23 and as rejected under 35 U.S.C. $ 103(a) as being unpatentable over Cherveny in view of Hsu above. 
Therefore, claim 32 is rejected along the same rationale that rejected claim 23.

6.3. Claims 28 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over
Cherveny, as applied to claims 20-22, 24-27, 29-31, 33-36 and 38 above, and in view of
Dexter: "WIRELESS REAL ESTATE FOR SALE SIGNS, SALES INFORMATION", (U.S. Application Publication US 20020174090 A1, filed May 15, 2001 and published November 21, 2002).
As per claim 28, Cherveny teaches the method as claimed in claim 20, further comprising determining geographical coordinates of the portable electronic device (See col. 10, lines 55-59, the position determining system 230 
However, Cherveny does not explicitly teach wherein the search request is based on the geographical coordinates of the portable electronic device.
However, Dexter teaches wherein the search request is based on the geographical coordinates of the portable electronic device (See Page 4, the left column, claim 5, receiving at least one physical address in the mobile communications device from a geographic information data processing system in response to a query that includes the set of geographic coordinates).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hsu's teaching with Cherveny reference because Dexter is dedicated to retrieving real estate related information and more particularly to obtaining a description of a parcel of realty via a wireless device, Cherveny is dedicated to a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area, and the combined teaching would have enabled Cherveny to query location by using geographic coordinates as an improved system function for conducting database searches using the geographic 

As per claim 37, the claim recites the portable electronic device as claimed in claim 29, further comprising positioning system hardware to perform the steps of the method as recited in the claim 28 and as rejected under 35 U.S.C. $ 103(a) as being unpatentable over Cherveny in view of Dexter above. 
Therefore, claim 37 is rejected along the same rationale that rejected claim 28.

References
7.1. The prior art made of record:
A. U.S. Patent US- 6401068-B1.
B. U.S. Patent Application Publication US-20020174090-A1.
C. U.S. Patent Application Publication US-20030017829-A1.
H. U.S. Patent US- 6904567-B1.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D. U.S. Patent Application Publication US-20020035430-A1.
E. U.S. Patent Application Publication US-20060293850-A1.
F. U.S. Patent US-6470264-B2.

Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 6, 2021